UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1085


ROBERT ADJEI-KYEM, a/k/a Kofi Adjei-Kyem, a/k/a James Kusi-
Kyem,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 7, 2011                   Decided:   June 21, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Adjei-Kyem, Petitioner Pro Se.    Geoffrey Forney, William
Charles Peachey, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Adjei-Kyem,    a       native    and    citizen      of    Ghana,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) upholding the immigration judge’s denial of

his motion for a continuance and denying his motion to remand. *

We have reviewed the record and find no abuse of discretion.

See   Lendo    v.    Gonzales,   493     F.3d     439,    441    (4th       Cir.    2007)

(setting forth standard of review for the denial of a motion for

a continuance); Onyeme v. INS, 146 F.3d 227, 234 (4th Cir. 1998)

(setting forth standard of review for the denial of a motion to

remand).      We therefore uphold the denial of Adjei-Kyem’s motions

for   the   reasons     stated   by    the      Board,    see    In    re   Adjei-Kyem

(B.I.A. Dec. 29, 2010), and deny the petition for review.                              We

dispense      with     oral   argument     because       the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




      *
       In his informal brief before this court, Adjei-Kyem has
failed to raise any challenges to the denial of his requests for
cancellation of removal or voluntary departure.          He has
therefore waived appellate review of these claims. See 4th Cir.
R. 34(b) (“The court will limit its review to the issues raised
in the informal brief.”); Ngarurih v. Ashcroft, 371 F.3d 182,
189 n.7 (4th Cir. 2004).



                                           2